Title: To Benjamin Franklin from Benjamin Franklin Bache, 25 February 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


My dear Grand PappaGeneva 25, Feb 1783
Full of Impatience to recieve a letter from you in order to know the state of your health & whether you consent to my having a wathch as I Desir’d by my Last, I write yo the present Letter, to ask again that Favour and repeat to you that I have not reciev’d the Parcel of Books mention’d in your Letter of the 7 Jan. 1783. I have receiv’d Lately a letter from Mrs Montgomery to wish I have not yet ans werd having had a sore hand. I have heard also By madame Cramer that you think of going to London as I should have a very great Desire of nowing those Contries, & being estremely fund of Voyagin and above all other Reason being full of Impatience to see you. I ask of You as a particular favour to permit Me to go with You. You will lay under a great obligation Your Most Dutiful & Affectionate Grandson
B. Franin. Bache
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats unis / D’Amerique auprès de [sa] Majesté / très chretienne. / á Passy Près Paris.
